DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 12, 14, and 19-20 have been amended.  Claims 1-20 are pending in the current application.  Claims 4-11 and 15-18 are objected to for containing allowable subject matter.
Response to Arguments
Applicant's arguments filed 02/08/2022 with respect to prior art Schmidt have been fully considered but they are not persuasive.
	Applicant argues that Schmidt does not teach or suggest “establishing… a communication downlink between the UAV and the base station using time division duplex (TDD) communication” as recited in independent claims 1, 14, and 20.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Schmidt teaches FDD (frequency division duplexing) and TDD (time division duplexing) modes of transmission for LTE (Schmidt - Paragraph [0048], note LTE-FDD, LTE-TDD, uplink transmissions; Paragraph [0055], note the Drone-UE (UAV) informs the infrastructure side when a pre-configured altitude threshold value has been exceeded (and thus control the Drone-UE, see Paragraph [0015])).  It is inherent that both FDD and TDD include uplink and downlink transmissions (hence “duplexing” in the time/frequency domain(s)).  Additionally, Schmidt discloses LTE air interface supporting uplink and downlink traffic (Schmidt - Paragraph [0009]).  It would have been obvious to one of ordinary skill in the art to expect that downlink transmissions are also configured in addition to uplink transmissions when TDD/FDD is utilized.  Therefore, Schmidt still teaches “establishing… a communication downlink between the UAV and the base station using time division duplex (TDD) communication” as recited in independent claims 1, 14, and 20.
 	Furthermore, applicant’s arguments regarding the use of an “antenna height threshold of one or more base stations” as a determining factor for “transitioning from using the FDD communication to using the TDD communication for the communication uplink” with respect to independent claims 1, 14, and 20 have been considered but are moot (since it has changed the scope of the claims) in view of newly found reference Tan.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2021/0185568 A1), hereinafter referred to as Chang, in view of Schmidt et al. (US 2020/0252941 A1), hereinafter referred to as Schmidt, Gordaychik (US 2019/0363843 A1), and Tan (US 2016/0330771 A1).

	Regarding claim 1, Chang teaches one or more non-transitory computer-readable media of an unmanned aerial vehicle (UAV) communication controller storing computer-executable instructions that upon execution cause one or more computing nodes to perform acts (Chang - Fig. 1; Fig. 2A; Paragraph [0017], note the base station serves the UAV; Paragraph [0024], note the controller 204 includes combination of hardware software, and/or firmware for executing the functionality of base station).
	Chang does not teach determining whether the UAV is located above an antenna height threshold of one or more base stations following an establishment of a communication uplink between the UAV and a base station of the one or more base stations using frequency division duplex (FDD) communication and a communication downlink between the UAV and the base station using time division duplex (TDD) communication.
	In an analogous art, Schmidt teaches determining whether the UAV is located above an antenna height threshold following an establishment of a communication uplink between the UAV and a base station of the one or more base stations using frequency division duplex (FDD) communication and a communication downlink between the UAV and the base station using time division duplex (TDD) communication (Schmidt - Paragraph [0048], note LTE-FDD, LTE-TDD, uplink transmissions; Paragraph [0055], note the Drone-UE (UAV) informs the infrastructure side when a pre-configured altitude threshold value has been exceeded (and thus control the Drone-UE, see Paragraph [0015])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Schmidt into Chang in order to control the operation of the UAV to mitigate its interference at high altitudes (Schmidt - Paragraph [0015]).
	The combination of Chang and Schmidt still does not teach in response to the UAV being located above the antenna height threshold of the one or more base stations, transitioning from using the FDD communication to using the TDD communication for the communication uplink while continuing use of the TDD communication for the communication downlink; and in response to the UAV being located at or below the antenna height threshold of the one or more base stations, continuing use of the FDD communication for the communication uplink and the TDD communication for the communication downlink.
	In an analogous art, Gordaychik teaches transitioning from using the FDD communication to using the TDD communication for the communication uplink while continuing use of the TDD communication for the communication downlink (Gordaychik - Paragraph [0183], note the UE may switch to TDD from FDD and vice versa (according to a DCI (downlink control information) format, see Paragraph [0061]), which may be determined based on a new multiplexing need, such as when additional data becomes available for transmission); and
	continuing use of the FDD communication for the communication uplink and the TDD communication for the communication downlink (Gordaychik - Paragraph [0183], note cellular systems may include TDD and FDD, a mode change may be employed based on uplink/downlink resource requirements).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gordaychik into the combination of Chang and Schmidt in order to allow the UAV to switch between TDD and FDD modes based on height/altitude threshold, reducing interference and improving resource utilization (Gordaychik - Paragraph [0183]).
	The combination of Chang, Schmidt, and Gordaychik still does not teach the antenna height threshold corresponding to that of one or more base stations.
	In an analogous art, Tan teaches the antenna height threshold corresponding to that of one or more base stations (Tan - Fig. 2; Paragraph [0046], note the UAV may select an unlicensed frequency band if the elevation satisfies a threshold, the threshold may be based on a height of one or more antennas of base station 210).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tan into the combination of Chang, Schmidt, and Gordaychik in order to further modify the height threshold for maintaining communications with different base stations, allowing control of UAVs over long distances (Tan - Paragraphs [0010]-[0011]).

	Regarding claim 2, Chang does not teach wherein determining whether the UAV is located above an antenna height threshold includes receiving an altitude of the UAV from the UAV or determining the altitude of the UAV via radio triangulation.
	In an analogous art, Schmidt teaches wherein determining whether the UAV is located above an antenna height threshold includes receiving an altitude of the UAV from the UAV or determining the altitude of the UAV via radio triangulation (Schmidt - Paragraph [0052], note the Drone-UE is configured to report its altitude to the network infrastructure (comprising base stations, see Paragraphs [0028]-[0030])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Schmidt into Chang for the same reason as claim 1 above.

	Regarding claim 3, the combination of Chang and Schmidt does not teach wherein the transitioning includes sending a command to the base station or the UAV to direct the use of the TDD communication instead of the FDD communication.
	In an analogous art, Gordaychik teaches wherein the transitioning includes sending a command to the base station or the UAV to direct the use of the TDD communication instead of the FDD communication (Gordaychik - Paragraph [0183], note the UE may switch to TDD from FDD and vice versa (according to a DCI (downlink control information) format, see Paragraph [0061])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gordaychik into the combination of Chang and Schmidt for the same reason as claim 1 above.

	Regarding claim 13, the combination of Chang, Schmidt, Gordaychik, and Tan, specifically Chang teaches wherein the base station is a 4G base station or a 5G base station (Chang - Paragraph [0011], note UAV is connected to a network, the network is a fifth generation wireless system (5G) New Radio network).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 1 above, except the claim is written in a system claim format, which is taught by Chang (Chang - Fig. 2A; Paragraph [0022], note the base station 102 comprises controller 204, transmitter 206, and receiver 208, as well as other electronics, hardware, and code).

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 1 above, except the claim is written in a method claim format.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Schmidt, Gordaychik, and Tan as applied to claims 1 and 14 above, and further in view of Nammi (US 2019/0222256 A1).

	Regarding claim 12, the combination of Chang, Schmidt, Gordaychik, and Tan does not teach wherein the acts further comprise: determining whether the UAV is traveling faster than a predetermined speed threshold when the base station is communicating with UAV via at least a high-frequency communication band; and in response to determining that the UAV is traveling faster than the predetermined speed threshold, transitioning the communication uplink and the communication downlink from using the high-frequency communication band to using a mid-frequency communication band or a low-frequency communication band.
	In an analogous art, Nammi teaches wherein the acts further comprise:
	determining whether the UAV is traveling faster than a predetermined speed threshold when the base station is communicating with UAV via at least a high-frequency communication band (Nammi - Paragraph [0062], note determination can be whether the speed of the device (which may be a drone, see Paragraph [0097]) in Doppler Metric is above or at a defined threshold); and
	in response to determining that the UAV is traveling faster than the predetermined speed threshold, transitioning the communication uplink and the communication downlink from using the high-frequency communication band to using a mid-frequency communication band or a low-frequency communication band (Nammi - Paragraph [0062], note if the determination is that the speed of the mobile device satisfies the defined threshold, the network device can choose the frequency hopping pattern that maximizes the capacity).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nammi into the combination of Chang, Schmidt, Gordaychik, and Tan in order to improve uplink performance of 5G/next generation networks (Nammi - Paragraph [0001]).

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 12.
Allowable Subject Matter
Claims 4-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen (US 2019/0173201 A1) discloses adjusting communications based on a height threshold to reduce interference of neighboring base stations.
	Weisbrod et al. (US 2019/0012923 A1) discloses a base station determining that an aerial vehicle is to use a particular channel based on the aerial vehicle being within a threshold altitude of the base station.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461